Citation Nr: 1607389	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  05-03 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right rotator cuff repair, rated at 30 percent disabling prior to August 1, 2007 (excluding the periods of a temporary rating), 40 percent disabling from August 1, 2007, to August 5, 2008, and 50 percent disabling from August 6, 2008.

2. Entitlement to a total rating for compensation based on individual unemployability (TDIU).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression (asserted as due to an anthrax vaccination).

5.  Entitlement to service connection for Raynaud's syndrome.

6.  Entitlement to service connection for purposes of dental treatment, to include for the purposes of entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).   

The Veteran testified before the undersigned Veterans Law Judge in March 2006 regarding the issue of entitlement to an increased rating for a right rotator cuff repair.  A copy of that transcript is of record.

In a November 2006 decision, the Board remanded the issue of entitlement to an increased rating for a right rotator cuff repair for further development.

In a March 2012 decision, the Board again remanded the issue of entitlement to an increased rating for a right rotator cuff repair.  The Board also remanded the issues of entitlement to a TDIU, entitlement to service connection for PTSD, entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include depression (asserted as due to an anthrax vaccination), entitlement to service connection for Raynaud's syndrome, and entitlement to service connection for purposes of dental treatment for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran perfected these issues with a May 2014 VA Form 9.

On the May 2014 VA Form 9, the Veteran requested another hearing before a Veterans Law Judge.  The Veteran was deemed a no show for his scheduled hearings in November 2015 and January 2016.  In a January 2016 letter, the Veteran's representative requested that the Board cancel the Veteran's hearing.  

A review of the Veteran's Veterans Benefits Management System (VBMS) file reveals September 2015 and January 2016 Board hearing notification letters and the January 2016 letter from the Veteran's representative.  


FINDING OF FACT

Prior to the promulgation of a decision, in a January 2016 written statement the Veteran, through his representative, withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, in a January 2016 statement, the Veteran's representative stated that the Veteran "has advised our office that he no longer wishes to pursue his VA appeal".  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues that are the subjects of this appeal.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review this appeal, and it must be dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


